—In a proceeding pursuant to Family Court Act article 6 for a writ of habeas corpus seeking return of the petitioner’s child, the petitioner appeals from an order of the Family Court, Kings County (Pearce, J.), dated October 20, 1997, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On June 9, 1998, during the pendency of this appeal, the District Court of Bexar County in Texas awarded the petitioner custody of the subject child and the child returned to New York with the petitioner. Consequently, the petitioner’s appeal is academic. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.